 

Case 2:05-cr-00452-RSM Document 211-1 Filed 10/10/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

United States of America,

Plaintiff,
Vs. Case No. 2:05CR00452-4

Benson et al.,

Defendants.

~fPROPOSED] ORDER FOR WITHDRAWAL OF UNCLAIMED F UNDS

Upon the application of Paul Standfield, on behalf of Oak Point Partners, LLC (“Applicant”),
seeking payment of $40.45 representing funds previously unclaimed by Mervyn’s, and it appearing from
the application and supporting documentation that Applicant is entitled to the unclaimed funds, the Court
now orders that the Clerk disburse $40.45, as well as any future restitution payments, to Applicant at the
following address:

Oak Point Partners, LLC
P.O. Box 1033

Northbrook, IL
60065-1033

IT IS SO ORDERED.

Dated: GA, 34 20/9 ny a

UNITED STATES DISTRICTMAGISTRATE JUDGE

 
